Per Curiam.
The plaintiff in error secured a judgment against the defendant in. error, Hans Johnson, in the County Court of Phillips County. Attachment was issued against the property of the said defendant. Levy was made upon a certain tract of land.
Thereafter the defendant in error, Manuel Anderson, filed his petition in intervention claiming ownership of the tract levied upon. The case was certified to the District Court and the issue tried.
The court found that at the time the levy was made, the defendant Johnson was not the owner of the land nor of any interest therein, and dismissed the writ of attachment.
Examination of the evidence fails to disclose that the said defendant Johnson ever had legal or equitable title to the premises.
The judgment is affirmed.